Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 1 of 52

                                                                     PX-2451




                                                                    PX-2451.1
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 2 of 52




                                                                    PX-2451.2
                                                   Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 3 of 52


                                                                                           PAYMENT PARTNER QUESTIONS
    EPIC- CONFIDENTIAL

Instructions: Please answer all questions. Please do not add or delete any rows or columns, amend the formatting or convert from the Excel format.
                                                                          Company Information
1        Company Information
Potential Bidders must meet the following mandatory requirements upon award of this contract. Inability to meet any of the following requirements may be cause for elimination from the bid process.
Please answer the questions with a “yes” or “no”. If you answer “no” to any of the below please explain why you should still be considered.
a        Please provide the full name, address and phone number of your corporate headquarters and of the individual who is the       The address of our principal executive offices is PayPal Holdings, Inc., 2211 North First Street, San Jose,
         primary contact for this proposal.                                                                                           California 95131. Our website is located at www.paypal.com, and our investor relations website is located
                                                                                                                                      at http://investor.paypal-corp.com. Janet Ball, Senior Account Executive is the primary contact and can be
                                                                                                                                      reached at

b        Describe the company's experience in Latam online payment processing and the number of years it has been in this field of We have been in LATAM for 12+ years and PayPal is one of the largest payment processors in the region
         business.                                                                                                                 with over                  . PayPal has a dedicated service team to provide customer support in Spanish
                                                                                                                                   or Portuguese based on the location and preference of the customer. In Brazil and Mexico, we have the
                                                                                                                                   capability to process in local currency, but in the rest of LATAM we process in USD. Presentment
                                                                                                                                   currencies are available for select currencies, find full list in appendix of RFP Overview presentation dated
                                                                                                                                   3.27.2020. Braintree / PayPal are regulated entities in Brazil and Mexico. PayPal has made a significant
                                                                                                                                   investment in PPro which recently acquired Allpago.


c        Describe your growth and/or expansion strategy.                                                                              We believe that now is the time to reimagine money and to democratize financial services so that
                                                                                                                                      managing and moving money is a right for all, not just the affluent. We believe every person has the right
                                                                                                                                      to participate fully in the global economy. We have an obligation to empower people to exercise this right
                                                                                                                                      and improve financial health. As a leader in Financial Technology, we believe in providing simple,
                                                                                                                                      affordable, secure and reliable financial services and digital payments that enable the hopes, dreams and
                                                                                                                                      ambitions of millions of people around the world. It is our duty and privilege to be Customer Champions.
                                                                                                                                      We have a fundamental commitment to put our customers at the center of everything we do. We must be
                                                                                                                                      bold and innovative and execute flawlessly against our immediate goals, with our eyes always on the
                                                                                                                                      future.

                                                                                                                                      Our ability to grow revenue is affected by, among other things, consumer spending patterns, merchant
                                                                                                                                      and consumer adoption of digital payment methods, the expansion of multiple commerce channels, the
                                                                                                                                      growth of mobile devices and merchant and consumer applications on those devices, the growth of
                                                                                                                                      consumers globally with internet and mobile access, the pace of transition from cash and checks to digital
                                                                                                                                      forms of payment, our share of the digital payments market, and our ability to innovate and bring new
                                                                                                                                      products and services that merchants and consumers value.

                                                                                                                                      Our strategy to drive growth in our business includes the following:
                                                                                                                                      • Growing our core business: through expanding our global capabilities, customer base and scale,
                                                                                                                                      increasing our customers’ use of our products and services by better addressing their everyday needs
                                                                                                                                      related to accessing, managing and moving money, and expanding the adoption of our solutions by new
                                                                                                                                      merchants and consumers; Expanding our value proposition for customers: by focusing on trust and
                                                                                                                                      simplicity, providing risk management and insights from our two-sided Payments Platform, and being
                                                                                                                                      technology and platform agnostic;
                                                                                                                                      • Extending through strategic partnerships: by building new strategic partnerships to provide better
                                                                                                                                      experiences for our customers, offering greater choice and flexibility, acquiring new customers, and
                                                                                                                                      reinforcing our role in the ecosystem; and
                                                                                                                                      • Seeking new areas of growth: organically and through acquisitions in our existing and new international
                                                                                                                                      markets around the world and focusing on innovation both in the digital and physical world.




                                                                                                                                                                                                                                         PX-2451.3
                                             Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 4 of 52


d   Describe any partnerships or alliances you have in place that may benefit EPIC.                       In early 2020, PayPal announced a strategic partnership with China Union Pay to accelerate growth for
                                                                                                          both networks.PayPal previously gained entry into the vast China market when Peoples Bank of China
                                                                                                          licensed its 70% stake in Guofubao Information Technology or GoPay. The transaction makes PayPal the
                                                                                                          first foreign firm to gain licensure to operate a payment platform in China. Braintree, an online payment
                                                                                                          gateway for merchants, was acquired in 2013, including Venmo which has become one of the world's
                                                                                                          dominant peer to peer payments platforms. PayPal acquired Xoom Corporation in 2015. The purchase
                                                                                                          was significant, as it gives PayPal an entry into the $700 billion global remittance market. iZettle,
                                                                                                          purchased in 2018 for gives PayPal cutting edge e-commerce tools across Europe and Latin America.
                                                                                                          PayPal's 2019 investment into MercadoLibre (NASDAQ:MELI) provides a foothold in Latin America, and a
                                                                                                          combined 500 million users create enormous consumer clout.

                                                                                                          PayPal will continue to position itself to take full advantage of the complicated global financial landscape
                                                                                                          and will continue to actively search for unique technologies and partnerships through PayPal Ventures to
                                                                                                          augment our business's strategic advantages.




e   Detail any previous external acquisition of technology and solution components relevant to this RFP   Our Payments Platform utilizes a combination of proprietary and third-party technologies and services
                                                                                                          intended to efficiently and securely facilitate transactions between millions of merchants and consumers
                                                                                                          worldwide across different channels, markets, and networks. Our Payments Platform connects with
                                                                                                          financial service providers around the world and allows consumers to make purchases using a wide range
                                                                                                          of payment methods, regardless of where a merchant is located. Consumers who use our Payments
                                                                                                          Platform can send payments in more than 200 markets around the world and in more than 100
                                                                                                          currencies, withdraw funds to their bank accounts in 56 currencies and hold balances in their PayPal
                                                                                                          accounts in 25 currencies.

                                                                                                          A transaction on our Payments Platform can involve multiple participants in addition to us, including a
                                                                                                          merchant, a consumer, and the consumer’s funding source provider. We have developed intuitive user
                                                                                                          interfaces, customer tools, transaction completion database, and network applications on our Payments
                                                                                                          Platform that help our customers utilize our suite of products and services. Our Payments Platform, open
                                                                                                          application programming interfaces, and developer tools are designed to enable developers to innovate
                                                                                                          with ease and offer robust applications to our global ecosystem of merchants and consumers, while at the
                                                                                                          same time maintaining the security of our customers’ financial information.

                                                                                                          The technology infrastructure supporting our Payments Platform simplifies the storage and processing of
                                                                                                          large amounts of data and facilitates the deployment and operation of large-scale global products and
                                                                                                          services in both our own data centers and cloud computing. Our technology infrastructure is designed
                                                                                                          around industry best practices intended to reduce downtime in the event of outages or catastrophic
                                                                                                          occurrences. Our Payments Platform incorporates multiple layers of protection for business continuity and
                                                                                                          system redundancy purposes and to help address cybersecurity risks. We have a comprehensive
                                                                                                          cybersecurity program designed to protect our technology infrastructure and Payments Platform against
                                                                                                          these challenges, including regularly testing our systems to identify and address potential vulnerabilities.
                                                                                                          We strive to continually improve our technology infrastructure and Payments Platform to enhance the
                                                                                                          customer experience and to increase efficiency, scalability, and security.

                                                                                                          Specific acquisitions of technology and solution components include:
                                                                                                          Braintree: https://www.ebayinc.com/stories/news/paypal-acquires-global-payments-innovator-braintree/
f   Indicate the total number of employees                                                                21,800 globally




                                                                                                                                                                                                              PX-2451.4
                                             Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 5 of 52


g   Describe your core product and service lines.                                                 PayPal Holdings, Inc. provides the PayPal Commerce Platform which enables digital and mobile payments
                                                                                                  on behalf of consumers and merchants worldwide. It provides a simpler and safer way for businesses of
                                                                                                  all sizes to accept payments from merchant websites, mobile devices and applications, and at offline
                                                                                                  retail locations through a range of payment solutions. It also facilitates person to person payments
                                                                                                  through PayPal, Venmo, and Xoom.

                                                                                                  For large enterprises we provide a single platform that can power your entire payments ecosystem of
                                                                                                  partners, leveraging a single integration and providing unmatched flexibility, scalability and reach. Our
                                                                                                  platform provides differentiated services which can be used to create payment solutions for Epic Games,
                                                                                                  your customers and your various business lines.

h   Provide product roadmap – the solutions in this RFP and others in your portfolio              Our Product & Engineering teams follow a Product Development Framework to embody a discovery-driven
                                                                                                  delivery approach. All functionality and capability build (new and changes) go through an extensive
                                                                                                  discovery approach to ensure we have strong understanding and alignment on the problem statement
                                                                                                  and the solution design/approach to address the business needs. As part of the solution discovery, work
                                                                                                  effort sizing and delivery milestones are defined and shared with our partners for joint alignment. Once
                                                                                                  accepted, the work effort is accordingly prioritized across development teams. Post discovery signoff, all
                                                                                                  functionality enhancements go through the Execution phase with clear milestones leading up to test
                                                                                                  readiness. As part of the testing procedures, all enhancements go through unit testing as part of the
                                                                                                  execution followed by QA testing across regression, stress and load testing. Post QA, we go through user
                                                                                                  acceptance testing in close partnership with our merchant partner to ensure there is joint alignment and
                                                                                                  signoff. Once signoff is received, the code is promoted to production to drive adoption and ramp. As part
                                                                                                  of end to end Product Delivery, milestones are closely tracked across teams at each stage of the
                                                                                                  development lifecycle to keep our partners informed at all times around testing progress.

                                                                                                  Partner requests are accommodated as part of our quarterly roadmap reviews. Partners can route their
                                                                                                  specific requests during MBR/QBR with the assigned Global Sales Director, Customer Success Manager,
                                                                                                  or designated Product Managers. Since we release multiple product updates and capabilities multiple
                                                                                                  times a month, releases can be isolated to a single merchant request or can contain enhancements and
                                                                                                  features that apply to multiple partners.


i   Describe your R&D investment by product/function in prior years and planned going forward.    Total research and development expense was $2.09 billion in 2019, $1.1 billion, $953 million and $834
                                                                                                  million in 2018, 2017 and 2016, respectively. PayPal owns and continuously procures various types of IP
                                                                                                  protection, including patents, trademarks, copyrights, domain names, and trade secrets to protect its
                                                                                                  research and development, brands, original work, and web addresses, in various jurisdictions around the
                                                                                                  world. A non-exhaustive listing of patents in the US related to PayPal products, services, platforms, and/or
                                                                                                  features can be accessed at https://www.paypal.com/us/webapps/mpp/ua/patent-
                                                                                                  page?locale.x=en_US. PayPal owns a large portfolio of trademarks around the world. PayPal will continue
j   How many current clients do you have?                                                         We operate a global, two-sided network at scale that connects merchants and consumers with 305 million
                                                                                                  active accounts (consisting of 281 million consumer active accounts and 24 million merchant active
                                                                                                  accounts) across more than 200 markets.
k   How many online transactions and total $ flow did you process on average per month in 2019?   We process on average more than 20,000 transactions per minute (873.6 million/month). In 2019
                                                                                                  PayPal processed $712 Billion in total payment volume ($59.3 Billion / month)
m   Please list your 3 largest online gaming references for payment processing                    We are happy to make introductions to relevant representatives at participating clients and partners to
                                                                                                  provide a more personal level of reference.
p   Who are you 3 main competitors?                                                               PayPal competes and partners with many companies in many different segments of digital commerce. As
                                                                                                  a global, world class payments platform, Braintree stands alone in many areas but also competes versus
                                                                                                  traditional bank offerings like BAMs and Chase Paymentech as well as newer, venture funded platforms
                                                                                                  like Stripe and Ayden.
s   List your current licenses. Do you comply with SAS70/SOC1?                                    We are compliant globally with all applicable laws and regulations. Specifically, we are a Level 1 service
                                                                                                  provider and complete annual PCI DSS assessment. In addition, we complete SOX, SOC1 and SOC2
                                                                                                  assessments.




                                                                                                                                                                                                     PX-2451.5
                                                   Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 6 of 52


t        Please take this opportunity to suggest to us what makes your company different from other providers and why EPIC should Only PayPal has the power to partner with Epic Games on innovative payments solutions and enable
         select you to provide these services.                                                                                    speed to market on a solid foundation of 20+ years of online payments experience and the stability of a
                                                                                                                                  billion+ dollar balance sheet.

                                                                                                                                      Our business is built on a strong foundation designed to drive growth and differentiate us from our
                                                                                                                                      competitors. We believe that our competitive strengths include the following:
                                                                                                                                       - Two-sided Platform: our platform connecting merchants and consumers enables PayPal to offer unique
                                                                                                                                      end-to-end product experiences while gaining valuable insights into customer behavior through our data.
                                                                                                                                      Our platform provides for digital, mobile, and in-store transactions while being both technology and
                                                                                                                                      platform agnostic.
                                                                                                                                      - Scale: our global scale allows us to drive organic growth. As of December31, 2019, we had 305 million
                                                                                                                                      active accounts, consisting of 281 million consumer active accounts and 24 million merchant active
                                                                                                                                      accounts in more than 200 markets around the world. In 2019, we processed $712 billion in total
                                                                                                                                      payment volume.
                                                                                                                                      - Brands: we have built well-recognized and trusted brands. Our marketing efforts across multiple
                                                                                                                                      demographic groups play an important role in building brand visibility, usage, and overall preference
                                                                                                                                      among customers.
                                                                                                                                      - Risk Management: our risk management system and use of tokenization are designed to help keep
                                                                                                                                      customer information secure, and to help ensure we process legitimate transactions around the world,
                                                                                                                                      while identifying and minimizing illegal, high-risk, or fraudulent transactions.
                                                                                                                                      - Regulatory: we believe that our regulatory licenses, which enable us to operate in markets around the
                                                                                                                                      world, are a distinct advantage and help support business growth.




                                                                                                                                      Additionally, please refer to RFP Overview presentation dated 03.27.2020, and additional supporting
                                                                                                                                      documentation provided with this RFP.

2        Financial Stability
Note: Proof of your companies financial position will be requested within the RFP submission documentation. Please provide the documentation requested.
a        Provide last audited Financials                                                                                           https://investor.paypal-corp.com/financial-information/annual-reports
b        If you are awarded this business what percentage of your companies revenue will it account for?                           Assuming $3 Billion in processing is awarded, it will account for less than 1% of our total payment volume.

3        References
Please provide three client references, preferably of similar size and structure to EPIC. The references should be current customers who had or have accounts which are similar in nature to those proposed herein.
Please include name, title, phone number and email address of the reference contact.
a        Reference 1                                                                                                                  We are happy to make introductions to relevant representatives at participating clients and partners to
                                                                                                                                      provide a more personal level of reference.
b        Reference 2

c        Reference 3


                                                                                                                  Portfolio
4        Foot Print
a        List all the payment instruments you support today per Country, and their key characteristics                                See Additional Tab below - "Response to Sec 4 - Footprint"
         List products that are live and not products from your current roadmap
b        List which combinations are processed domestically or regionally (vs. international) and detail                              See Additional Tab below - "Response to Sec 4 - Footprint"

            Observed benefits (product reach, auth rates, cost savings, etc.)
            Limitations (local entity requirement, fund repatriation, withheld taxes, etc.)




                                                                                                                                                                                                                                        PX-2451.6
                                                   Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 7 of 52


c        Detail where you are directly connected to the card schemes, act as an ISO (list sponsors) and/or a gateway (list acquirers)   Non-US Domiciled: Adyen, AIBMS, BNZ, Braintree Australia (K2), Braintree Brazil, First Data (APAC),
                                                                                                                                        Moneris, NAB, Omni Pay, SEB Ambora, UnionPay, Worldpay
                                                                                                                                        US Domiciled: Chase Salem, Heartland, Merchant eSolutions, TSYS SignaPay, Vantiv Litle, Wells Fargo
                                                                                                                                        and BankCard Cardnet
                                                                                                                                        Global: Amex Direct, Payflow Connector, PayPal Express Checkout.

f        Roadmap
            12-month roadmap per country                                                                                                PayPal is focused on expanding its payment processing capability globally by prioiritsing our roadmap
                                                                                                                                        informed by merchant led requirements . Over the next 12 months we have a dedicated roadmap focused
                                                                                                                                        on unlocking key markets witin LATAM, Inida and APAC. We are currently planning on releasing Brazil,
                                                                                                                                        India, and planning for a 2021 release of Japan. We are actively working with our largest merchants to
                                                                                                                                        ramp their localized card processing `and aggresively drive down transactional costs, while achieving
                                                                                                                                        improved authorization levels in Brazil and India in 2020. In addition to our card acquiring roadmap,
                                                                                                                                        PayPal has a dedicated product and commercial team that are actively opening up new payment methods
                                                                                                                                        and local card schemes to enable optimised consumer coverage in key territories.


            3-year strategy (incl. corporate strategy)                                                                               Included in above response.
5       Set up
        List products and services that
a           Require a local or regional entity and/or bank account                                                                   See Additional Tab below - "Response to Sec 4 - Footprint"
b           Require a contract with a 3rd party                                                                                      See Additional Tab below - "Response to Sec 4 - Footprint"
c           Present local regulatory issues                                                                                          See Additional Tab below - "Response to Sec 4 - Footprint"
d           Incur withheld taxes                                                                                                     See Additional Tab below - "Response to Sec 4 - Footprint"
e           Require 3D/VbV                                                                                                           See Additional Tab below - "Response to Sec 4 - Footprint"
f           Have any other specific requirement/implication                                                                          See Additional Tab below - "Response to Sec 4 - Footprint"
6       Services
When a service is available, list applicable payment methods/products. Specify where you are using 3rd parties. Provide their names. List where additional charge to user applies.
a       $0.00 authorizations                                                                                                         Yes: DCC
b       Dynamic descriptors                                                                                                          Yes: DCC, PayPal
c       DCC (list supported base and converted currencies)                                                                           Yes. Currency list found here: https://articles.braintreepayments.com/get-started/currencies
d       Delayed settlement                                                                                                           Yes: DCC, PayPal
e       Void/Cancel authorization                                                                                                    Yes: DCC, PayPal
f       Pre-orders                                                                                                                   Yes: This is done by vaulting DCC or PayPal payment methods




                                                                                                                                                                                                                                       PX-2451.7
                                                                                                Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 8 of 52

                                                      Card Types                                                        Alterntive Payment Methods




   Attributes    Visa   MasterCard Maestro     Amex        Discover   JCB   Diners   UnionPay   PayPal   ApplePay   GooglePay Visa CheckouMasterPass SamsungPayVenmo   ACH   iDEAL   Bancontact GiroPay   EPS   SEPA DD   MyBank   Sofort   Alipay   WeChatPayKlarna   Paynova   Boleto   Hipercard Elo   Oxxo   SPEI   Via Baloto PSE   Naranja   RapiPago PagoFacil Red Compra




                 Y      Y            Y         Y           Y          Y     Y        Y          Y        Y          Y           Y          Y         Y        Y        N     Y       Y         Y          Y     N         Y        Y        Y        Y        Y        Y         N        Y         Y     N      Y      N         Y      Y         N         N         Y




                 Y      Y            Y         Y           Y          Y     Y        Y          Y        Y          Y           N          N         N        Y        Y     N       N         N          N     Y         N        N        Y        N        N        N         N        Y         Y     N      N      N         N      Y         N         N         Y




                 Y      Y            Y         Y           Y          Y     Y        Y          Y        Y          Y           Y          Y         Y        Y        Y     Y       Y         Y          Y     Y         Y        Y        Y        Y        Y        Y         N        Y         Y     N      N      N         N      Y         N         N         Y




                 Y      Y            Y         Y           Y          Y     Y        Y          Y        Y          Y           Y          Y         Y        N        N     Y       Y         Y          Y     Y         Y        Y        Y        Y        Y        Y         N        Y         Y     N      Y      N         Y      Y         N         N         Y




                 N      N            N         N           N          N     N        N          N        N          N           Y          Y         Y        N        N     Y       Y         Y          Y     Y         Y        Y        Y        Y        N        N         Y        N         N     Y      Y      N         N      N         N         N         N




                 Y      Y            N         Y           Y          Y     Y        Y          Y        Y          Y           Y          Y         Y        N        N     N       N         N          N     N         N        N        N        N        N        N         N        N         Y     N      N      N         N      N         N         N         N




                 N      N            N         N           N          N     N        N          N        N          N           N          N         N        N        N     N       N         N          N     N         N        N        N        N        Y        Y         N        N         N     N      N      N         N      N         N         N         N


                                                                                                                                                                                                                                                                                                                                                                                Reseller Model
                                                                                                                                                                                                                                                                                                                                                                                                 Local Entity (Y/N)Repatriation of Funds Withholding Tax
Country          Visa   MasterCard   Maestro   Amex        Discover   JCB   Diners   UnionPay   PayPal   ApplePay   GooglePay Visa CheckouMasterPass SamsungPayVenmo   ACH   iDEAL   Bancontact GiroPay   EPS   SEPA DD   MyBank   Sofort   Alipay   WeChatPayKlarna   Paynova   Boleto   Hipercard Elo   Oxxo   SPEI   Via Baloto PSE   Naranja   RapiPago PagoFacil Red Compr (Y/N)
Andorra          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐         ‐           ‐          ‐         ‐             ✔       ✔          ✔         ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Argentina        ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔                                                                                                                                                                                                                                        ✔         ✔        ✔                   Y                N                Offshore and Local   N
Australia        ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Brazil           ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔        ‐          ‐           ‐          ‐         ‐        ‐                                                                                                                  ✔        ✔         ✔                                                                           Y                Y                Offshore and Local   N
Austria          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Belgium          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Bulgaria         ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Canada           ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ✔          ✔           ✔          ✔         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Chile            ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔                                                                                                                                                                                                                                                                     ✔         Y                N                Offshore and Local   N
Colombia         ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔                                                                                                                                                                                                                       ✔         ✔                                             Y                N                Offshore and Local   N
Croatia          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Cyprus           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Czech Republic   ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Denmark          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Estonia          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Finland          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
France           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Germany          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Gibraltar        ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Greece           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Guernsey         ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Hong Kong        ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Hungary          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Iceland          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Ireland          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
India            ✔      ✔                      ✔           ‐          ‐     ‐        ‐          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Isle of Man      ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Italy            ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Jersey           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Latvia           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Liechtenstein    ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Lithuania        ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Luxembourg       ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Malaysia         ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ‐          ‐           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Mexico           ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔                                                                                                                                                                                                         ✔      ✔                                                              Y                N                Offshore and Local   N
Malta            ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Monaco           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Netherlands      ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
New Zealand      ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Norway           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Peru             ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔                                                                                                                                                                                                                                                                               Y                N                Offshore and Local   N
Poland           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Portugal         ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Romania          ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
San Marino       ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Singapore        ✔      ✔            ‐         ✔           ‐          ‐     ‐        ‐          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Slovakia         ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Slovenia         ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ‐          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N
Spain            ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
Sweden           ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                 ✔                                                                                                        N                Y                Local Funding Only   N
Switzerland      ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ‐           ‐          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔                                                                                                                 N                Y                Local Funding Only   N
UK               ✔      ✔            ✔         ✔           ✔          ✔     ✔        ✔          ✔        ✔          ✔           ✔          ‐         ‐        ‐              ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔        ✔        ✔                                                                                                        N                Y                Local Funding Only   N
United States    ✔      ✔            ‐         ✔           ✔          ✔     ✔        ‐          ✔        ✔          ✔           ✔          ✔         ✔        ✔        ✔     ✔       ✔         ✔          ✔     ✔         ✔        ✔        ✔        ✔                                                                                                                          N                Y                Local Funding Only   N




                                                                                                                                                                                                                                                                                                                                                                                                                                                 PX-2451.8
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 9 of 52




                                                                    PX-2451.9
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 10 of 52




                                                                     PX-2451.10
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 11 of 52




                                                                     PX-2451.11
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 12 of 52




                                                                     PX-2451.12
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 13 of 52




                                                                     PX-2451.13
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 14 of 52




                                                                     PX-2451.14
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 15 of 52




                                                                     PX-2451.15
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 16 of 52




                                                                     PX-2451.16
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 17 of 52




                                                                     PX-2451.17
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 18 of 52




                                                                     PX-2451.18
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 19 of 52




                                                                     PX-2451.19
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 20 of 52




                                                                     PX-2451.20
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 21 of 52




                                                                     PX-2451.21
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 22 of 52




                                                                     PX-2451.22
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 23 of 52




                                                                     PX-2451.23
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 24 of 52




                                                                     PX-2451.24
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 25 of 52




                                                                     PX-2451.25
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 26 of 52




                                                                     PX-2451.26
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 27 of 52




                                                                     PX-2451.27
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 28 of 52




                                                                     PX-2451.28
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 29 of 52




                                                                     PX-2451.29
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 30 of 52




                                                                     PX-2451.30
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 31 of 52




                                                                     PX-2451.31
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 32 of 52




                                                                     PX-2451.32
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 33 of 52




                                                                     PX-2451.33
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 34 of 52




                                                                     PX-2451.34
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 35 of 52




                                                                     PX-2451.35
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 36 of 52




                                                                     PX-2451.36
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 37 of 52




                                                                     PX-2451.37
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 38 of 52




                                                                     PX-2451.38
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 39 of 52




                                                                     PX-2451.39
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 40 of 52




                                                                     PX-2451.40
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 41 of 52




                                                                     PX-2451.41
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 42 of 52




                                                                     PX-2451.42
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 43 of 52




                                                                     PX-2451.43
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 44 of 52




                                                                     PX-2451.44
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 45 of 52




                                                                     PX-2451.45
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 46 of 52




                                                                     PX-2451.46
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 47 of 52




                                                                     PX-2451.47
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 48 of 52




                                                                     PX-2451.48
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 49 of 52




                                                                     PX-2451.49
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 50 of 52




                                                                     PX-2451.50
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 51 of 52




                                                                     PX-2451.51
Case 4:20-cv-05640-YGR Document 627-1 Filed 05/10/21 Page 52 of 52




                                                                     PX-2451.52
